THE    ,!$TTORNEY          cENEKAL
                            OFTEXAS

                            AUSTIN    ~,.TEXAS
GROVER SELLRRS




    Hon. W. J. Elliott. Chief
    Texas Highway Patrol
    Department of Public Safety
    Austin, Texas
    Dear Mr. Elliott:           Opinion NO. 0-6202
                                Re: Should a one and one-half ton
                                     Ford Truck with a corn sheller
                                     and grinder attached thereon,
                                     used over the highways for the
                                     purpose of grinding and shell-
                                     ing corn on a commercial basis
                                     for various and sundry people,
                                     other than the owner of such
                                     vehicle, be classified for
                                     registration purposes as an
                                     implement of husbandry, a com-
                                     mercial motor vehicle or a farm
                                     vehicle?
               Your opinion request of recent date has been re-
     ceived and we quote from same as follows:
              'Can E. A, Weyel, Seguin, Texas, operate a
        one and one-half ton Ford Truck with a corn sheller
        and grfnder attached thereon for the purpose of
        grinding and shelling corn for which he receives
        toll in corn or moneys for grinding or shelling
        said corn over the highways of Texas without the
        same being registered in Texas? This truck oper-
        ates from Seguin over various highways and roads
        to the individual farms in this vicinity, and he
        claims that this vehicle with the aforesaid a'ctach-
        ments thereon is an implement of husbandry and,
        therefore, is not required to be registered under
        the laws of Texas- The operator is not a farmer
        but a business man of Seguin, Texas.
               "Your opinion is requested as to whether
         the above vehicle is an implement of husbandry,
         commercial motor vehicle, or farm vehicle and how
         should same be registered under the laws of Texas."
               Article 6675a-.2 provides in respect to registration
     of motor vehicles, etc., generally, and for exemption of cer-
    Hon. W. J. Elliott, page 2         o-6202


    tain vehicles and "imolements of husbandry', particularly as
*   follows:
               "Every owner of a motor vehicle, trailer or
        semi-trailer used or to be used upon the public
        highways of this State shall apply each year to
        the State Highway Department through the County
        Tax Collector of the county in which he resides
        for the registration of each such vehicle owned
        or controlled by him for the ensuing or current
        calendar year or unexpired portion thereof; pro-
        vided that where a public highway separates lands
        under the dominion or control of the owner, the
        operation of a motor vehicle by such owner, his
        agents or employees, across such highway shall
        not constitute a use of such motor vehicle upon
        a public highway of this S,Cate. Owners of farm
        tractors, farm trailers, farm semi-trailers, and
        implements of husbandry, operated or moved tem-
        porarily upon the highways shall not be required
        to register such farm tractors, farm trailers,
        farm semi-trailers, or implements of husbandry;
        provided, however, that such farm trailers and
        farm semi-trall,ersare operated in conformity
        with all provisions of the law save and except
        the requl:ements as to registration and license.
         . . . . .
              Article 6675a-6 provides that the annual license
    fee for the registration of a commercial motor vehicle or
    truck tractor shall be based upon the gross weight and tire
    equipment of the vehicle, and sets out a table or scale of
    such fees.
              Article 6675a-6a provides, in regard to registra-
    tion of farm commercial motor vehicles, as follows:
              "When a commercial motor vehicle sought to
        be registered and used by the owner thereof only
        in the transportation of his own poultry, dairy,
        livestock, livestock products, timber In its
        natural state, and farm products to market, or to
        other points for sale or processing, or the trans-
        portation by the owner thereof of laborers from
        their place of residence and materials, tools,
        equipment and supplies, without charge, from the
        place of purchase or storage, to his own farm or
        ranch, exclusively for his own use, or use on such
        farm or ranch, the registration license fee, for
        the weight classification herein mentioned, shall
Hon. I?. J. Elliott, page 3         0 -6202


    be fifty (50%) per cent. of the registration fee
    prescribed for weight classifications in Section
    6 of the AC! hereby amended, as amended in this
    Act; . . .
          Article 6675a-1 gives the following designated
definitions:

          "(i.1 'Commercial Motor Vehicles' means any
    motor vehicle (other than a motorcycle or passen-
    ger car) designed or used primarily for the trans-
    portation of property, including any passenger car
    which has been reconstructed so as to be used, and
    which Is being used, primarily for delivery pur-
    poses, with the exception of passenger cars used
    in the delivery of the United States mails.
    the ,,~~;qy,~y 'operated or moved temporarily upon
                  is meant the operation or conveying
    between different farms, and the operation or
    conveyance from the owner's farm to the place where
    his farm produce is prepared for market or where
    same is actually marketed and return."

          "(rl 'Implements of husbandry' shall mean
    farm implements, machinery and tools as used in
   -tilling the soil, but shall not include any pass-
    enger car or truck'.   (Underscoring ours).
         ,A~"truck" is expressly excluded from the term
!implements of husbandry", as defined in the statutes. We
believe this exemption, first appearing in an amendment to
said article 6675a-1 enacted by the 47th Leglslature in
1941, was intended to cover every case in which a passenger
car or truck had not lost its recognizable identity as such
by reason of its use.
          ,Therefore,we believe it obvious that truck in
question could be classified as a ncommercial motor vehicle'
m,    and as such should be registered under the terms and
provisions of said Article 6675a-6.
            !Irustingthe foregoing fully answers your question,
we remain
Hon. W. J. Elliott, page 4         0-6202


                             Very truly yours
                         ATTORNEY GENERAL OF TFX!X3


                             By (s) Robert L. Lattimore; Jr.
                                                 Assistant

RLL:rt:ff:wc

APPROVED OCT. 13, 1944
s/Carlo8 C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
This Opinion Considered And Approved In Limited Conference